           Case 1:21-cv-06143-LJL Document 4 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELISSA SLATER,

                                 Plaintiff,

                     -against-                                   21-CV-6143 (LJL)

 NEW YORK CITY DEPARTMENT OF                                  ORDER OF SERVICE
 EDUCATION; CARIN ELLIS, PRINCIPAL,
 PS212Q,

                                 Defendants.

LEWIS LIMAN, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants New York City

Department of Education and Carin Ellis. Plaintiff is directed to serve a summons and the

complaint on each Defendant within 90 days of the issuance of the summonses. If within those

90 days, Plaintiff has not either served Defendants or requested an extension of time to do so, the

Court may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of

Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:   7/30/2021
          New York, New York

                                                               LEWIS LIMAN
                                                          United States District Judge
